DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-8, 10, 11, 13-16, 18, 20-23 and 25 are pending in the instant invention.  According to the Amendments to the Claims, filed September 11, 2020, claims 6, 8, 10, 11, 13, 14, 16, 18, 21-23 and 25 were amended and claims 9, 12, 17, 19 and 24 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2019/077846, filed March 12, 2019, which claims priority under 35 U.S.C. § 119(a-d) to CN 201810198971.X, filed March 12, 2019.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in the reply filed on January 24, 2022, is acknowledged: a) Group I - claims 1-8, 10, 11, 13-16, 18, 20 and 22; and b) substituted [1,2,4]triazolo[3,4-a]-phthalazine represented by formula I - p. 75, Example 11, shown to the right below, and hereafter referred to as N-isopropyl-6-(((3-(5-(methoxymethyl)isoxazol-3-yl)-[1,2,4]-triazolo[3,4-a]phthalazin-6-yl)oxy)methyl)nicotinamide, where A = -pyridin-2-yl; at C-5, R1 = -CH2OCH3; Y = -NY1Y2, wherein Y1 = -H and Y2 = -CH(CH3)2; and Z = -isoxazol-3-yl.  Claims 1-8, 10, 11, 13-16, 18, 20 and 22 read on the elected species.  Affirmation of this election must be 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Similarly, the inventor or joint inventor should further note that the traversal is on the grounds that the restriction requirement is improper.
	Likewise, the inventor or joint inventor should further note that this is not found persuasive because the multiple inventions in the instant invention are independent or distinct for the reasons disclosed in the Requirement for Restriction / Election of Species, mailed on November 29, 2021.
	Next, the inventor or joint inventor should further note that there would be a serious burden on the examiner if restriction was not required because the inventions have acquired a separate status in the art due to their divergent subject matter and would require a different field of search.
	Then, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim has been examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I, where A = -pyridin-2-yl; R1 = -CH2OCH3; Y = -NY1Y2, wherein Y1 = -H and Y2 = -CH(CH3)2; and Z = -isoxazolyl, respectively, which encompass the elected species, have been found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner has expanded scope of the instant Markush claim to further encompass substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I, where A = -phenylene, a 5-membered heteroarylene, or a 6-membered heteroarylene; and Rx = -halogen, CN, C(O)OR1, OH, OC(O)R1, OR1, or R1, respectively; however, the instant Markush claim now fails to be free of the prior art, since it is rejected herein below in the section entitled: Claim Rejections - 35 U.S.C. § 102.
a]phthalazines represented by the formula I, where A = -phenylene, a 5-membered heteroarylene, or a 6-membered heteroarylene; and Rx = -halogen, CN, C(O)OR1, OH, OC(O)R1, OR1, or R1, respectively.
	Moreover, the inventor or joint inventor should further note that scope of the instant Markush claim will not be extended to cover additional nonelected species and/or groups of patentably distinct species.
	Furthermore, the inventor or joint inventor should also note that the requirement is still deemed proper and is therefore made FINAL.
	Also, the inventor or joint inventor should further note that claims 21, 23 and 25 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-8, 10, 11, 13-16, 18, 20 and 22 is contained within.

Specification Objection - Disclosure

	The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the inventor’s or joint inventor’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility invention should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase Not Applicable should follow the section heading:


(b)	CROSS-REFERENCE TO RELATED APPLICATIONS.
(c)	STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR 
	DEVELOPMENT.
(d)	THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e)	INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
	COMPACT DISC.
(f)	BACKGROUND OF THE INVENTION.
	(1)	Field of the Invention.
	(2)	Description of Related Art (including information disclosed under 37 CFR 1.97 
		and 1.98).
(g)	BRIEF SUMMARY OF THE INVENTION.
(h)	BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i)	DETAILED DESCRIPTION OF THE INVENTION.
(j)	CLAIM OR CLAIMS (commencing on a separate sheet).
(k)	ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l)	SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825).

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(b) above and 37 CFR 1.77(c).  Revisions should particularly include and/or address: a) section headings (b-i), where applicable; and b) bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying a particular utility for the substituted [1,2,4]triazolo[3,4-a]-phthalazines represented by the formula I.

SUBSTITUTED [1,2,4]TRIAZOLO[3,4-a]PHTHALAZINES AS MODULATORS OF GABAA RECEPTOR ACTIVITY.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound represented by formula I:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

formula I
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	Z is a 5- or 6-membered heteroarylene, wherein the 5- or 6-membered heteroarylene contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;

	A is phenylene, a 5-membered heteroarylene, or a 6-membered heteroarylene;
	wherein the 5-membered heteroarylene contains 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of N, O, and S;
	wherein at most 1 of the heteroatoms of the 5-membered heteroarylene is O or S;
	wherein the 6-membered heteroarylene contains 1, 2, or 3 N heteroatoms;
	wherein the phenylene is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, linear C2-6 alkenyl, C2-6 alkynyl, and C3-6 cycloalkyl; and
	wherein the 5-membered heteroarylene or 6-membered heteroarylene is optionally substituted by 1 or more independently selected Rx substituents;

	each Rx is independently halogen, CN, C(O)OR1, OH, OC(O)R1, OR1, or R1;

	R1 is C1-6 alkylene-NHC1-6 alkyl, C1-6 alkylene-OC1-6 alkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 cycloalkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 heterocycloalkyl, C1-6 alkylene-OC3-6 heterocycloalkyl, C1-6 alkylene-C3-6 heterocycloalkyl, OC1-6 haloalkyl, OC1-6 alkylene-C3-6 cycloalkyl, or C3-6 heterocycloalkyl, wherein the C1-6 alkylene-NHC1-6 alkyl, C1-6 alkylene-OC1-6 alkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 cycloalkyl, C1-6 alkylene-OC1-6 alkylene-C3-6 heterocycloalkyl, C1-6 alkylene-OC3-6 heterocycloalkyl, C1-6 alkylene-C3-6 heterocycloalkyl, OC1-6 haloalkyl, OC1-6 alkylene-C3-6 cycloalkyl, or C3-6 heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and  =O;

	Y is NY1Y2, NHNY3Y4, or OH;

	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, NH2, NHC1-6 alkyl, N(C1-6 alkyl)2, NO2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and S(O)2C1-6 alkyl;

	Y2 is H, C1-6 alkyl, NH2, OC1-6 alkyl, S(O)2C1-6 alkyl, S(O)2NH2, cycloalkyl, heterocycloalkyl, or heteroaryl;
	wherein the C1-6 alkyl, OC1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, heterocycloalkyl, or heteroaryl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, C1-6 haloalkyl, C1-6 alkylene-C(O)OH, C1-6 alkylene-C(O)OC1-4 alkyl, C1-6 alkylene-OH, C1-6 alkylene-OC1-6 alkyl, acyl, NHC1-6 alkyl, NHacyl, N(C1-6 alkyl)2, NO2, OH, OC1-6 alkyl, OC1-6 haloalkyl, S(O)2C1-6 alkyl, C3-6 cycloalkyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;
	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;
	wherein each C3-6 cycloalkyl substituent is optionally and independently substituted by 1 or more OH substituents;
	wherein each 4-membered heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; and
	wherein each C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of halogen, CH3, and OCH3; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a 4- to 7-membered heterocycloalkenyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;
	wherein the 4- to 7-membered heterocycloalkyl, 4- to 7-membered heterocycloalkenyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 or more additional heteroatoms independently selected from the group consisting of N and O; and
	wherein the 4- to 7-membered heterocycloalkyl, 4- to 7-membered heterocycloalkenyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O;

	Y3 is H, C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl, wherein the C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and OC1-6 alkyl; and

	Y4 is H, C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl, wherein the C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and OC1-6 alkyl; or

	Y3 and Y4, taken together with the N atom to which they are attached, form a heterocyclyl, wherein the heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O;

	with the proviso that if A is pyridinylene, then the pyridinylene is optionally an N-oxide thereof.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	Z is a 5-membered heteroarylene, wherein the 5-membered heteroarylene contains 2 heteroatoms independently selected from the group consisting of N, O, and S;
	A is pyridinylene;
	R1 is C1-3 alkylene-OC1-3 alkyl, wherein the C1-3 alkylene-OC1-3 alkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and  =O;
	Y is NY1Y2;
	Y1 is H or C1-3 alkyl, wherein the C1-3 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of OH, OC1-3 alkyl, and OC1-6 haloalkyl; and

	Y2 is H, C1-4 alkyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, bicyclo[1.1.1]pentanyl, or a 4- to 6-membered heterocycloalkyl;
	wherein the 4- to 6-membered heterocycloalkyl contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;
	wherein the C1-4 alkyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, bicyclo[1.1.1]pentanyl, or 4- to 6-membered heterocycloalkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of F, Cl, Br, I, C(O)C1-3 alkyl, OC1-3 alkyl, OC1-3 fluoroalkyl, OC1-3 chloroalkyl, OC1-3 bromoalkyl, OC1-3 iodoalkyl, oxetanyl, and tetrahydrofuranyl;
	wherein each oxetanyl substituent is optionally and independently substituted by 1 or more CH3 substituents; and

	wherein each tetrahydrofuranyl substituent is optionally and independently substituted by 1 or more CH3 substituents; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a spirocyclic 7- to 9-membered heterocyclyl, a bicyclic, bridged 7-membered heterocyclyl, or a tricyclic, bridged 7-membered heterocyclyl;
	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 7- to 9-membered heterocyclyl, bicyclic, bridged 7-membered heterocyclyl, or tricyclic, bridged 7-membered heterocyclyl optionally contains 1 or 2 additional heteroatoms independently selected from the group consisting of N and O; and
	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 7- to 9-membered heterocyclyl, bicyclic, bridged 7-membered heterocyclyl, or tricyclic, bridged 7-membered heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of F, Cl, Br, I, C1-3 alkyl, and OC1-3 alkyl.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 2, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	Z is isoxazolylene;
	A is 2,5-pyridinylene;
	R1 is C1-3 alkylene-OC1-3 alkyl;
	Y1 is H or C1-3 alkyl, wherein the C1-3 alkyl is optionally substituted by 1 or 2 independently selected OC1-3 alkyl substituents; and

	Y2 is H, C1-4 alkyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, bicyclo[1.1.1]pentan-1-yl, azetidinyl, oxetanyl, tetrahydrofuranyl, or tetrahydropyranyl;
	wherein the C1-4 alkyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, bicyclo[1.1.1]pentanyl, azetidinyl, oxetanyl, tetrahydrofuranyl, or tetrahydropyranyl is optionally substituted by 1 or 2 substituents independently selected from the group consisting of F, C(O)CH3, OC1-3 alkyl, OC1-3 fluoroalkyl, oxetan-3-yl, and tetrahydrofuran-3-yl;
	wherein each oxetan-3-yl substituent is optionally and independently substituted by 1 or more CH3 substituents; and
	wherein each tetrahydrofuran-3-yl substituent is optionally and independently substituted by 1 or more CH3 substituents; or

	Y1 and Y2, taken together with the N atom to which they are attached, form azetidin-1-yl, pyrrolidin-1-yl, piperidin-1-yl, piperazin-1-yl, morpholin-4-yl, 1,4-oxazepin-1-yl, 2-oxa-6-azaspiro[3.3]heptan-6-yl, 2-oxa-7-azaspiro[3.5]nonan-7-yl, or (1S,4S)-2-oxa-5-azabicyclo[2.2.1]heptan-5-yl, wherein the azetidin-1-yl, pyrrolidin-1-yl, piperidin-1-yl, piperazin-1-yl, morpholin-4-yl, 1,4-oxazepin-1-yl, 2-oxa-6-azaspiro[3.3]heptan-6-yl, 2-oxa-7-azaspiro[3.5]nonan-7-yl, or (1S,4S)-2-oxa-5-azabicyclo[2.2.1]heptan-5-yl is optionally substituted by 1 or 2  substituents independently selected from the group consisting of F, C1-3 alkyl, and OC1-3 alkyl.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 3, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	Z is 3,5-isoxazolylene;
	A is 2,5-pyridinylene, wherein the 2,5-pyridinylene is bonded to -CH2- at the 2-position and bonded to -C(O)- at the 5-position;
	R1 is CH2OCH3;
	Y1 is H, CH3, or CH2CH3, wherein the CH3 or CH2CH3 is optionally substituted by 1 or 2 OCH3 substituents; and
	Y2 is CH3, cyclopropyl, cyclobutyl, azetidin-3-yl, oxetan-3-yl, tetrahydrofuran-3-yl, or tetrahydropyran-4-yl, wherein the CH3, cyclopropyl, cyclobutyl, azetidin-3-yl, oxetan-3-yl, tetrahydrofuran-3-yl, or tetrahydropyran-4-yl is optionally substituted by 1 or 2 substituents independently selected from the group consisting of F, OCH3, OCH2F, OCHF2, OCF3, and 3-methyloxetan-3-yl; or
	Y1 and Y2, taken together with the N atom to which they are attached, form azetidin-1-yl, pyrrolidin-1-yl, piperidin-1-yl, piperazin-1-yl, morpholin-4-yl, 1,4-oxazepin-1-yl, 2-oxa-6-azaspiro[3.3]heptan-6-yl, 2-oxa-7-azaspiro[3.5]nonan-7-yl, or (1S,4S)-2-oxa-5-azabicyclo[2.2.1]heptan-5-yl, wherein the azetidin-1-yl, pyrrolidin-1-yl, piperidin-1-yl, piperazin-1-yl, morpholin-4-yl, 1,4-oxazepin-1-yl, 2-oxa-6-azaspiro[3.3]heptan-6-yl, 2-oxa-7-azaspiro[3.5]nonan-7-yl, or (1S,4S)-2-oxa-5-azabicyclo[2.2.1]heptan-5-yl is optionally substituted by 1 or 2  substituents independently selected from the group consisting of CH3 and OCH3.

	Appropriate correction is required.


5 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 4, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	Z is 3,5-isoxazolylene, wherein the 3,5-isoxazolylene is bonded to the [1,2,4]triazolo[3,4-a]phthalazinyl ring at the 3-position and bonded to R1 at the 5-position;
	Y1 is H, CH3, CH2CH3, or CH2CH2OCH3; and
	Y2 is CH3, cyclopropyl, cyclobutyl, azetidin-3-yl, oxetan-3-yl, tetrahydrofuran-3-yl, or tetrahydropyran-4-yl, wherein the CH3, cyclopropyl, cyclobutyl, azetidin-3-yl, oxetan-3-yl, tetrahydrofuran-3-yl, or tetrahydropyran-4-yl is optionally substituted by 1 or 2 substituents independently selected from the group consisting of F, OCH3, OCF3, and 3-methyloxetan-3-yl.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	Z is a 5-membered heteroarylene, wherein the 5-membered heteroarylene contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;

	A is a 6-membered heteroarylene;
	wherein the 6-membered heteroarylene contains 1, 2, or 3 N heteroatoms; and
	wherein the 6-membered heteroarylene is optionally substituted by 1 or more independently selected Rx substituents;

	Y is NY1Y2 or OH;

	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected OC1-6 alkyl substituents;

	Y2 is H, C1-6 alkyl, cycloalkyl, or heterocycloalkyl;
	wherein the C1-6 alkyl, cycloalkyl, or heterocycloalkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, acyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, cyclopropyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;
	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;
	wherein each cyclopropyl substituent is optionally and independently substituted by 1 or more OH substituents; and
	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a 4- to 7-membered heterocycloalkenyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;
	wherein the 4- to 7-membered heterocycloalkyl, 4- to 7-membered heterocycloalkenyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom independently selected from the group consisting of N and O; and
	wherein the 4- to 7-membered heterocycloalkyl, 4- to 7-membered heterocycloalkenyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 6, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	A is a 6-membered heteroarylene, wherein the 6-membered heteroarylene contains 1 N heteroatom;
	Y is NY1Y2;
	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected OC1-6 alkyl substituents;

	Y2 is H, C1-6 alkyl, cycloalkyl, or heterocycloalkyl;
	wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, OH, OC1-6 alkyl, OC1-6 haloalkyl, cyclopropyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;
	wherein the cycloalkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen and CN;
	wherein the heterocycloalkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected acyl substituents;
	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;
	wherein each cyclopropyl substituent is optionally and independently substituted by 1 or more OH substituents; and
	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;
	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom independently selected from the group consisting of N and O; and
	wherein the 4- to 7-membered heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
8.	The compound as defined in claim 7, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected OC1-6 alkyl substituents;

	Y2 is C1-6 alkyl, cycloalkyl, or heterocycloalkyl;
	wherein the C1-6 alkyl is optionally substituted by 1 or 2 substituents independently selected from the group consisting of CN, OH, OC1-6 alkyl, cyclopropyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;
	wherein the heterocycloalkyl is optionally substituted by 1 or 2 independently selected acyl substituents;
	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S; and
	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;
	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom independently selected from the group consisting of N and O; and
	wherein the 4- to 7-membered heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, C1-6 alkyl, OH, OC1-6 alkyl, and =O.

26.	The compound as defined in claim 8, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected OC1-6 alkyl substituents; and

	Y2 is C1-6 alkyl or heterocycloalkyl;
	wherein the C1-6 alkyl is optionally substituted by 1 substituent independently selected from the group consisting of OH, OC1-6 alkyl, cyclopropyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;
	wherein the heterocycloalkyl is optionally substituted by 1 acyl substituent;
	wherein the 4-membered heterocycloalkyl or C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S; and
	wherein the 4-membered heterocycloalkyl or C4-6 heterocycloalkyl substituent is optionally substituted by 1 or more CH3 substituents; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;
	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom independently selected from the group consisting of N and O; and
	wherein the 4- to 7-membered heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of C1-6 alkyl and =O.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

	The compound as defined in claim 26, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein Y2 is C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1 substituent independently selected from the group consisting of OH, OC1-6 alkyl, and cyclopropyl.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation(s):
11.	The compound as defined in claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, NH2, NHC1-6 alkyl, N(C1-6 alkyl)2, NO2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and S(O)2C1-6 alkyl; and

	Y2 is H, methyl, cyclopropylmethyl, oxetanylmethyl, (methyloxetanyl)methyl, tetrahydrofuranylmethyl, ethyl, fluoroethyl, difluoroethyl, trifluoroethyl, hydroxyethyl, methoxyethyl, cyanopropyl, trifluoropropyl, difluorohydroxypropyl, methoxypropyl, dimethoxypropyl, trifluoromethoxyethyl, isopropyl, trifluoroisopropyl, methoxyisopropyl, cyclopropyl, cyanocyclopropyl, cyclobutyl, fluorocyclobutyl, difluorocyclobutyl, difluorocyclopentyl, difluorocyclohexyl, acetylazetidinyl, oxetanyl, tetrahydrofuranyl, or tetrahydropyranyl; or
	Y1 and Y2, taken together with the N atom to which they are attached, form difluoroazetidin-1-yl, hydroxyazetidin-1-yl, methoxyazetidin-1-yl, pyrrolidin-1-yl, difluoropyrrolidin-1-yl, piperidin-1-yl, difluoropiperidin-1-yl, hydroxypiperidin-1-yl, methoxypiperidin-1-yl, methylpiperazinon-1-yl morpholin-4-yl, methylmorpholin-4-yl, dimethylmorpholin-4-yl, 1,2-oxazepan-2-yl, 1,3-oxazepan-3-yl, or 1,4-oxazepan-4-yl.

27.	The compound as defined in claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, NH2, NHC1-6 alkyl, N(C1-6 alkyl)2, NO2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and S(O)2C1-6 alkyl; and

	Y2 is H, methyl, cyclopropylmethyl, (3-methyloxetanyl)methyl, ethyl, 2-fluoroethyl, 2,2-difluoroethyl, 2,2,2-trifluoroethyl, 2-hydroxyethyl, 2-methoxyethyl, 2-trifluoromethoxyethyl, 1,1,1-trifluoropropyl, 2,2-difluoro-3-hydroxypropyl, 3-cyanopropyl, 3-methoxypropyl, 1-methoxy-2-methylprop-2-yl, isopropyl, 1,1,1-trifluoroisopropyl, 1-methoxyisopropyl, 1,3-dimethoxyisopropyl, cyclopropyl, 1-cyanocyclopropyl, cyclobutyl, 3-fluorocyclobutyl, 3,3-difluorocyclobutyl, bicyclo[1.1.1]pentan-1-yl, 4,4-difluorocyclohexyl, 1-acetylazetidin-3-yl, oxetan-3-yl, 3-methyloxetanyl, methyltetrahydrofuran-2-yl, tetrahydrofuran-3-yl, or tetrahydropyran-4-yl; or
	Y1 and Y2, taken together with the N atom to which they are attached, form 3,3-difluoroazetidin-1-yl, 3-hydroxyazetidin-1-yl, 3-methoxyazetidin-1-yl, pyrrolidin-1-yl, 3,3-difluoropyrrolidinyl, piperidin-1-yl, 4.4-difluoropiperidin-1-yl, 4-hydroxypiperidin-1-yl, 4-methoxypiperidin-1-yl, 4-methyl-3-oxopiperazin-1-yl, morpholin-4-yl, 2-methylmorpholin-4-yl, 3-methylmorpholin-4-yl, 2,6-dimethylmorpholin-4-yl, 1,4-oxazepan-4-yl, (1S,4S)-3-oxo-2-oxa-5-azabicyclo[2.2.1]heptan-5-yl, 2-oxa-6-azaspiro[3.3]heptan-6-yl, or 2-oxazolyl-1-azaspiro[3.5]nonan-1-yl.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
13.	The compound as defined in claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	A is a 6-membered heteroarylene, wherein the 6-membered heteroarylene contains 1, 2, or 3 N heteroatoms;
	R1 is C1-6 alkylene-OC1-6 alkyl;
	Y is NY1Y2 or OH;
	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected OC1-6 alkyl substituents; and

	Y2 is H, C1-6 alkyl, cycloalkyl, or heterocycloalkyl;
	wherein the C1-6 alkyl, cycloalkyl, or heterocycloalkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, acyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, cyclopropyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;
	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S; and
	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;
	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom independently selected from the group consisting of N and O; and
	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O.

28.	The compound as defined in claim 13, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected OC1-6 alkyl substituents; and

	Y2 is H, C1-6 alkyl, cycloalkyl, or heterocycloalkyl;
	wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, OH, OC1-6 alkyl, OC1-6 haloalkyl, cyclopropyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;
	wherein the cycloalkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen and CN;
	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S; and
	wherein the heterocycloalkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected acyl substituents; and
	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;
	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom independently selected from the group consisting of N and O; and
	wherein the 4- to 7-membered heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O.

29.	The compound as defined in claim 28, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected OC1-6 alkyl substituents; and

	Y2 is C1-6 alkyl, cycloalkyl, or heterocycloalkyl;
	wherein the C1-6 alkyl is optionally substituted by 1 or 2 substituents independently selected from the group consisting of CN, OH, OC1-6 alkyl, cyclopropyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;
	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S; and
	wherein the heterocycloalkyl is optionally substituted by 1 or 2 independently selected acyl substituents; and
	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;
	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom independently selected from the group consisting of N and O; and
	wherein the 4- to 7-membered heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, C1-6 alkyl, OH, OC1-6 alkyl, and =O.

30.	The compound as defined in claim 29, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected OC1-6 alkyl substituents; and

	Y2 is C1-6 alkyl or heterocycloalkyl;
	wherein the C1-6 alkyl is optionally substituted by 1 substituent selected from the group consisting of OH, OC1-6 alkyl, cyclopropyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;
	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S; and
	wherein the heterocycloalkyl is optionally substituted by 1 acyl substituent; and
	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;
	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom independently selected from the group consisting of N and O; and
	wherein the 4- to 7-membered heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of C1-6 alkyl and =O.

31.	The compound as defined in claim 30, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected OC1-6 alkyl substituents; and

	Y2 is C1-6 alkyl;
	wherein the C1-6 alkyl is optionally substituted by 1 substituent selected from the group consisting of OH, OC1-6 alkyl, and cyclopropyl;

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl or a bridged 6- to 9-membered heterocyclyl;
	wherein the 4- to 7-membered heterocycloalkyl or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom independently selected from the group consisting of N and O; and
	wherein the 4- to 7-membered heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of C1-6 alkyl and =O.

32.	The compound as defined in claim 1, wherein the compound is of formula II:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

formula II
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	A is pyridinylene;
	Y is NY1Y2;
	Y1 is H, CH3, or CH2OCH3; and

	Y2 is C1-6 alkyl, C3-6 cycloalkyl, or heterocycloalkyl;
	wherein the C1-6 alkyl is optionally substituted by 1 or 2 substituents independently selected from the group consisting of CN, OH, OC1-6 alkyl, cyclopropyl, 4-membered heterocycloalkyl, and C4-6 heterocycloalkyl;
	wherein the heterocycloalkyl contains 1 N heteroatom;
	wherein the heterocycloalkyl is optionally substituted by 1 acyl substituent;
	wherein each 4-membered heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;
	wherein each C4-6 heterocycloalkyl substituent independently contains 1 heteroatom selected from the group consisting of N and O; and
	wherein each 4-membered heterocycloalkyl and C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more CH3 substituents; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl or a bridged 6- to 9-membered heterocyclyl;
	wherein the 4- to 7-membered heterocycloalkyl or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom independently selected from the group consisting of N and O; and

	wherein the 4- to 7-membered heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of C1-6 alkyl, OH, OC1-6 alkyl, and =O.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	Y is NY1Y2, NHNY3Y4, or OH;

	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, NH2, NHC1-6 alkyl, N(C1-6 alkyl)2, NO2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and S(O)2C1-6 alkyl;

	Y2 is H, C1-6 alkyl, NH2, OC1-6 alkyl, S(O)2C1-6 alkyl, S(O)2NH2, cycloalkyl, heterocycloalkyl, or heteroaryl;
	wherein the C1-6 alkyl, OC1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, heterocycloalkyl, or heteroaryl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, C1-6 haloalkyl, C1-6 alkylene-C(O)OH, C1-6 alkylene-C(O)OC1-4 alkyl, C1-6 alkylene-OH, C1-6 alkylene-OC1-6 alkyl, acyl, NHC1-6 alkyl, NHacyl, N(C1-6 alkyl)2, NO2, OH, OC1-6 alkyl, OC1-6 haloalkyl, S(O)2C1-6 alkyl, C3-6 cycloalkyl, and C4-6 heterocycloalkyl;
	wherein each C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;
	wherein each C3-6 cycloalkyl substituent is optionally and independently substituted by 1 or more OH substituents; and
	wherein each C4-6 heterocycloalkyl substituent is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of halogen, CH3, and OCH3; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a 4- to 7-membered heterocycloalkenyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;
	wherein the 4- to 7-membered heterocycloalkyl, 4- to 7-membered heterocycloalkenyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 or more additional heteroatoms independently selected from the group consisting of N and O; and
	wherein the 4- to 7-membered heterocycloalkyl, 4- to 7-membered heterocycloalkenyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O;

	Y3 is H, C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl, wherein the C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and OC1-6 alkyl; and

	Y4 is H, C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl, wherein the C1-6 alkyl, S(O)2C1-6 alkyl, cycloalkyl, or heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, and OC1-6 alkyl; or

	Y3 and Y4, taken together with the N atom to which they are attached, form a heterocyclyl, wherein the heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound as defined in claim 1, wherein the compound is of formula II:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

formula II
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	A is phenylene, a 5-membered heteroarylene, or a 6-membered heteroarylene;
	wherein the 5-membered heteroarylene contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;
	wherein at most 1 of the heteroatoms of the 5-membered heteroarylene is O or S;
	wherein the 6-membered heteroarylene contains 1, 2, or 3 N heteroatoms;
	wherein the phenylene is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, and C1-6 alkyl; and
	wherein the 5-membered heteroarylene or 6-membered heteroarylene is optionally substituted by 1 or more independently selected Rx substituents;

	each Rx is independently halogen or CN;
	Y is NY1Y2, NHNY3Y4, or OH;

	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, NH2, NHC1-6 alkyl, N(C1-6 alkyl)2, NO2, OH, OC1-6 alkyl, OC1-6 haloalkyl, and S(O)2C1-6 alkyl;

	Y2 is C1-6 alkyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, bridged C4-6 cycloalkyl, C4-6 heterocycloalkyl, or C5-6 heteroaryl;
	wherein the C4-6 heterocycloalkyl or C5-6 heteroaryl contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;
	wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, NHC1-6 alkyl, N(C1-6 alkyl)2, OH, OC1-6 alkyl, S(O)2C1-6 alkyl, C3-6 cycloalkyl, and C4-6 heterocycloalkyl;
	wherein the cyclopropyl, cyclobutyl, cyclopentyl, or cyclohexyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, C1-6 alkylene-OH, C1-6 alkylene-OC1-6 alkyl, NHC1-6 alkyl, N(C1-6 alkyl)2, OH, OC1-6 alkyl, and S(O)2C1-6 alkyl;
	wherein the C4-6 heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, C1-6 alkyl, C1-6 alkylene-OH, C1-6 alkylene-OC1-6 alkyl, acyl, OH, OC1-6 alkyl, and S(O)2C1-6 alkyl;
	wherein the C5-6 heteroaryl is optionally substituted by 1, 2, 3, 4, or 5 independently selected C1-6 alkyl substituents; and
	wherein each C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;
	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 or more additional heteroatoms independently selected from the group consisting of N and O; and
	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O;

	Y3 is H, C1-6 alkyl, or S(O)2C1-6 alkyl; and
	Y4 is H, C1-6 alkyl, or S(O)2C1-6 alkyl; or

	Y3 and Y4, taken together with the N atom to which they are attached, form a piperidin-1-yl, morpholin-4-yl, or thiomorpholin-4-yl, wherein the thiomorpholin-4-yl is substituted by 1 or 2 =O substituents.

	Appropriate correction is required.

	Claim 16 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
16.	The compound as defined in claim 1, wherein the compound is of formula II:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

formula II
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	A is pyridinylene;
	Y is NY1Y2 or OH;

	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of OH, OC1-6 alkyl, and OC1-6 haloalkyl;

	Y2 is H, C1-6 alkyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, bridged C4-6 cycloalkyl, or C4-6 heterocycloalkyl;
	wherein the C4-6 heterocycloalkyl contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;
	wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, NHC1-6 alkyl, N(C1-6 alkyl)2, OH, OC1-6 alkyl, OC1-6 haloalkyl, C3-6 cycloalkyl, and C4-6 heterocycloalkyl;
	wherein the cyclopropyl, cyclobutyl, cyclopentyl, or cyclohexyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, C1-6 alkylene-OH, C1-6 alkylene-OC1-6 alkyl, NHC1-6 alkyl, N(C1-6 alkyl)2, OH, and OC1-6 alkyl;
	wherein the C4-6 heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, C1-6 alkyl, C1-6 alkylene-OH, C1-6 alkylene-OC1-6 alkyl, acyl, OH, and OC1-6 alkyl; and
	wherein each C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 O heteroatoms; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;
	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom independently selected from the group consisting of N and O; and
	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, OH, OC1-6 alkyl, and =O.

33.	The compound as defined in claim 16, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	Y1 is H or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected OC1-6 alkyl substituents;

	Y2 is H, C1-6 alkyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, bridged C4-6 cycloalkyl, or C4-6 heterocycloalkyl;
	wherein the C4-6 heterocycloalkyl contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S;
	wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, OH, OC1-6 alkyl, C3-6 cycloalkyl, and C4-6 heterocycloalkyl;
	wherein the cyclopropyl, cyclobutyl, cyclopentyl, or cyclohexyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen and CN;
	wherein the C4-6 heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 independently selected acyl substituents; and
	wherein each C4-6 heterocycloalkyl substituent independently contains 1, 2, or 3 O heteroatoms; or

	Y1 and Y2, taken together with the N atom to which they are attached, form a 4- to 7-membered heterocycloalkyl, a spirocyclic 6- to 9-membered heterocyclyl, or a bridged 6- to 9-membered heterocyclyl;
	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl optionally contains 1 additional heteroatom independently selected from the group consisting of N and O; and
	wherein the 4- to 7-membered heterocycloalkyl, spirocyclic 6- to 9-membered heterocyclyl, or bridged 6- to 9-membered heterocyclyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, C1-6 alkyl, OH, OC1-6 alkyl, and =O.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
18.	The compound as defined in claim 1, wherein the compound is of formula III:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

formula III
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	Y is NY1Y2 or OH;
	Y1 is H, CH3, or CH2OCH3; and
	Y2 is H, methyl, cyclopropylmethyl, oxetanylmethyl, (methyloxetanyl)methyl, tetrahydrofuranylmethyl, ethyl, fluoroethyl, difluoroethyl, trifluoroethyl, hydroxyethyl, methoxyethyl, cyanopropyl, trifluoropropyl, difluorohydroxypropyl, methoxypropyl, dimethoxypropyl, trifluoromethoxyethyl, isopropyl, trifluoroisopropyl, methoxyisopropyl, cyclopropyl, cyanocyclopropyl, cyclobutyl, fluorocyclobutyl, difluorocyclobutyl, difluorocyclopentyl, difluorocyclohexyl, acetylazetidinyl, oxetanyl, tetrahydrofuranyl, or tetrahydropyranyl; or
	Y1 and Y2, taken together with the N atom to which they are attached, form difluoroazetidin-1-yl, hydroxyazetidin-1-yl, methoxyazetidin-1-yl, pyrrolidin-1-yl, difluoropyrrolidin-1-yl, piperidin-1-yl, difluoropiperidin-1-yl, hydroxypiperidin-1-yl, methoxypiperidin-1-yl, methylpiperazinon-1-yl morpholin-4-yl, methylmorpholin-4-yl, dimethylmorpholin-4-yl, 1,2-oxazepan-2-yl, 1,3-oxazepan-3-yl, or 1,4-oxazepan-4-yl.

34.	The compound as defined in claim 1, wherein the compound is of formula III:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

formula III
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	Y is NY1Y2 or OH;
	Y1 is H, CH3, or CH2OCH3; and
	Y2 is H, methyl, cyclopropylmethyl, (3-methyloxetanyl)methyl, ethyl, 2-fluoroethyl, 2,2-difluoroethyl, 2,2,2-trifluoroethyl, 2-hydroxyethyl, 2-methoxyethyl, 2-trifluoromethoxyethyl, 1,1,1-trifluoropropyl, 2,2-difluoro-3-hydroxypropyl, 3-cyanopropyl, 3-methoxypropyl, 1-methoxy-2-methylprop-2-yl, isopropyl, 1,1,1-trifluoroisopropyl, 1-methoxyisopropyl, 1,3-dimethoxyisopropyl, cyclopropyl, 1-cyanocyclopropyl, cyclobutyl, 3-fluorocyclobutyl, 3,3-difluorocyclobutyl, bicyclo[1.1.1]pentan-1-yl, 4,4-difluorocyclohexyl, 1-acetylazetidin-3-yl, oxetan-3-yl, 3-methyloxetanyl, methyltetrahydrofuran-2-yl, tetrahydrofuran-3-yl, or tetrahydropyran-4-yl; or
	Y1 and Y2, taken together with the N atom to which they are attached, form 3,3-difluoroazetidin-1-yl, 3-hydroxyazetidin-1-yl, 3-methoxyazetidin-1-yl, pyrrolidin-1-yl, 3,3-difluoropyrrolidinyl, piperidin-1-yl, 4.4-difluoropiperidin-1-yl, 4-hydroxypiperidin-1-yl, 4-methoxypiperidin-1-yl, 4-methyl-3-oxopiperazin-1-yl, morpholin-4-yl, 2-methylmorpholin-4-yl, 3-methylmorpholin-4-yl, 2,6-dimethylmorpholin-4-yl, 1,4-oxazepan-4-yl, (1S,4S)-3-oxo-2-oxa-5-azabicyclo[2.2.1]heptan-5-yl, 2-oxa-6-azaspiro[3.3]heptan-6-yl, or 2-oxazolyl-1-azaspiro[3.5]nonan-1-yl.

	Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: a) for clarity and consistency, The compound represented by formula I, the cis-trans isomer thereof, the enantiomer thereof, the diastereomer thereof, the racemate thereof, the solvate thereof, the hydrate thereof, the pharmaceutically acceptable salt thereof or the prodrug thereof as defined in claim 1, wherein, the compound represented by formula I is any one of the following compounds should be replaced with The compound as defined in claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:… or a pharmaceutically acceptable salt or tautomer thereof; b) for clarity and consistency, and should be inserted prior to the last species; c) for clarity, any claim may contain tables only if the subject matter of the claim makes the use of tables desirable; however, in the present instance, the use of a table is deemed undesirable (see MPEP § 11.10); and d) for clarity, each claim must end with a period {see MPEP  608.01(m); and Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)}.  Appropriate correction is required.
	The examiner suggests omitting the table and reciting species, separated by appropriate punctuation (i.e. comma or semicolon), to overcome section c) of the objection.

	Claim 22 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and/or adjuvant and a compound as defined in claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Solvates, hydrates, and/or prodrugs of substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I

	Claims 1-8, 10, 11, 13-16, 18, 20 and 22 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I, does not reasonably provide enablement for solvates, hydrates, and/or prodrugs of substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I, respectively.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Solvates, hydrates, and/or prodrugs of substituted [1,2,4]triazolo[3,4-a]phthalazines represented solvates, hydrates, and/or prodrugs of substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted [1,2,4]triazolo-[3,4-a]phthalazines represented by the formula I, shown to the right below, as well as the myriad of potential solvates, hydrates, and/or prodrugs formulated from these substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I, shown to the right, respectively;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I, shown to the right above, and/or solvates, hydrates, and/or prodrugs thereof, and the pharmacokinetic behavior of these substances as modulators of -aminobutyric acid A (GABAA) receptor activity;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, WO 17/097217 provides a synthesis of the instantly recited substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I {Li, et al. WO 17/097217, 2017};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I, and/or solvates, hydrates, and/or prodrugs thereof, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of Scheme 1, on page 49 of the instant specification, and Li, et al. in WO 17/097217, whether the instantly recited solvates, hydrates, and/or prodrugs of substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I, are enabled.  Likewise, the following excerpt is taken from Vippagunta, et al., with respect to the synthesis of solvates and/or hydrates of substituted [1,2,4]triazolo[3,4-a]-phthalazines represented by the formula I (Vippagunta, et al. Advanced Drug Delivery Reviews, 48, 2001, 18):

		Predicting the formation of solvates or hydrates of a compound and the number of molecules of water or solvent incorporated into the crystal lattice of a compound is complex and difficult.  Each solid compound responds uniquely to the possible formation of solvates or hydrates and hence generalizations cannot be made for a series of related compounds.  Certain molecular shapes and features favor the formation of crystals without solvent; these compounds tend to be stabilized by efficient packing of molecules in the crystal lattice, whereas other crystal forms are more stable in the presence of water and/or solvents.  There may be too many possibilities so that no computer programs are currently available for predicting the crystal structures of hydrates and solvates.

	Moreover, the following excerpt is taken from Burger’s, with respect to the synthesis of prodrugs of [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I (Wolff, Manfred E., Ed. Burger’s Medicinal Chemistry and Drug Discovery - Fifth Edition, Volume 1: Principles and Practice, New York: John Wiley & Sons, 1994, 975-977):

		The design of prodrugs in a rational manner requires that the underlying causes which necessitate or stimulate the use of the prodrug approach be defined and clearly understood.  It may then be possible to identify the means by which the difficulties can be overcome.  The rational design of the prodrug can thus be divided into three basic steps: (1) identification of the drug delivery problem; (2) identification of the physiochemical properties required for optimal delivery; and (3) selection of a prodrug derivative that has the proper physiochemical properties and that will be cleaved in the desired biological compartment.
		The difficulty of extrapolating data from animal to humans encountered during toxicokinetic and toxicologic studies with drugs is amplified with prodrugs, since not only metabolism of the active moiety might differ, but also its availability from the prodrug.  As a matter of fact, there is presently no published rational for the conduct of animal and human pharmacokinetic programs during prodrug research and development.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using solvates, hydrates, and/or prodrugs of substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited solvates, hydrates, and/or prodrugs of substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I.  The specification lacks working examples of solvates, hydrates, and/or prodrugs of substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound, and or a solvate, hydrate, and/or prodrug thereof, is in fact one that produces a desired physiological  effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited solvates, hydrates, and/or prodrugs of substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I.  Thus, it is unclear, based on the guidance provided by hydrate of a substituted [1,2,4]triazolo[3,4-a]phthalazine represented by the formula I, such as N-isopropyl-6-(((3-(5-(methoxymethyl)-isoxazol-3-yl)-[1,2,4]triazolo[3,4-a]phthalazin-6-yl)oxy)methyl)nicotinamide dihydrate, shown to the left above, is either synthetically feasible or possesses utility as a modulator of -aminobutyric acid A (GABAA) receptor activity.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using solvates, hydrates, and/or prodrugs of substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I, is clearly justified.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1-8, 10, 11, 13-16, 18, 20 and 22 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claims 1-8, 10, 11, 13-16, 18, 20 and 22 independently recite the broad limitations, (1) racemate; (2) diastereomer; (3) Rx, with regard to optional substituents for A; (4) cycloalkyl, with regard to Y2; and (5) cyclopropyl and C4-6 cycloalkyl, with regard to optional substituents for Y2, respectively, and the claims also independently recite (1) enantiomer, diastereomer, and cis-trans isomer; (2) cis-trans isomer; (3) Ry and Rz, with regard to optional substituents for A; (4) C4-6 bridged cycloalkyl, with regard to Y2; and (5) C3-6 cycloalkyl substituted by hydroxyl, with regard to optional substituents for Y2, respectively, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of 
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 1-8, 10, 11, 13-16, 18 and 22 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claims 1 and 14 independently recite the limitations, (1) -NR2-, with regard to A; and (2) NR2R3 and NR2C(O)R3, with regard to Rx and Ry, respectively, where R2 and/or R3 are indefinite, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted [1,2,4]triazolo[3,4-a]-phthalazine represented by the formula I.  Consequently, since incomplete valences are not permitted in the structure of the substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I, an essential portion of the substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I.  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.



	The inventor or joint inventor should note that claims 1 and 14 independently recite the limitation, NH-S(O)2, with respect to Y2, where N is indefinite, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted [1,2,4]triazolo[3,4-a]phthalazine represented by the formula I.  Consequently, since incomplete valences are not permitted in the structure of the substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I, an essential portion of the substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I.  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 2-8 and 10 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claims 2-8 and 10 independently recite the broad limitation, or, with regard to A, R1, Y1, Y2, Y1 and Y2, and/or Z, respectively, and the claims also independently recite and, with regard to A, R1, Y1, Y2, Y1 and Y2, and/or Z, respectively, which is the narrower statement of the limitation.
Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Next, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	Moreover, the inventor or joint inventor should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 11 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 11 recites the limitations, (1) bicyclopentyl, with regard to Y2; and (2) oxa-aza-spiroheptyl, oxazolyl-aza-spirononyl, and oxo-oxa-aza-bicycloheptanyl, with regard to Y1 and Y2, respectively, where the limitations are ambiguous and/or indefinite, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted [1,2,4]triazolo[3,4-a]phthalazine represented by the formula I.  Consequently, since incomplete valences are not permitted in the structure of the a]phthalazines represented by the formula I, an essential portion of the substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I.  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Moreover, the inventor or joint inventor should further note that claim 11 also recites the limitation, The compound as defined in claim 1, wherein… Y2 is… 3,3-difluoro-1-cyclopentyl-amino.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I.  According to claim 1, Y2 is not recited as 3,3-difluoro-1-cyclopentylamino, with respect to the substituted [1,2,4]triazolo-[3,4-a]phthalazines represented by the formula I.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claim 15 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 15 recites the limitation, The compound… as defined in claim 14,… wherein… (1) A is… phenylene, 5-membered heteroarylene, or 6-membered heteroarylene,… optionally substituted by… C1-6 alkyl; (2) Y1 is… C1-6 alkyl,… optionally substituted by 1-5 substituents… independently selected from… cyano,… cycloalkyl, C4-C6 heterocycloalkyl containing 1-3 O atoms; and (3) Y2 is C1-6 alkyl, C3-6 cycloalkyl, C4-6 bridged cycloalkyl, or C4-6 heterocycloalkyl,… wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of… amino,… and cycloalkyl, wherein the C3-6 cycloalkyl or C4-6 heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of… amino.  There is insufficient antecedent basis, in claim 14, for this limitation, with respect to the substituted [1,2,4]-triazolo[3,4-a]phthalazines represented by the formula I.  According to claim 1, A, Y1, and/or Y2 are not recited as optionally substituted with the aforementioned substituents, with respect to the substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 16 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 16 recites the limitation, The compound… as defined in claim 14,… wherein… Scheme I: Y2 is H, C1-6 alkyl, C3-6 cycloalkyl, C4-6 bridged cycloalkyl, or C4-6 heterocycloalkyl,… wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of… C1-6 halogenated alkoxyl,… wherein the C4-6 heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of… amino; Scheme II: Y2 is H, C1-6 alkyl, C3-6 cycloalkyl, C4-6 bridged cycloalkyl, or C4-6 heterocycloalkyl,… wherein the C1-6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of… C1-6 alkyl.  There is insufficient antecedent basis, in claim 14, for this limitation, with respect to the substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I.  According to claim 1, Y2 is not recited as optionally substituted with the aforementioned substituents, with respect to the substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I.
Claim Objections, to overcome this rejection.

	Claim 18 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 18 recites the limitations, (1) bicyclo-pentyl, with regard to Y2; and (2) oxa-aza-spiroheptyl, oxazolyl-aza-spirononyl, and oxo-oxa-aza-bicycloheptanyl, with regard to Y1 and Y2, respectively, where the limitations are ambiguous and/or indefinite, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted [1,2,4]triazolo[3,4-a]phthalazine represented by the formula I.  Consequently, since incomplete valences are not permitted in the structure of the substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I, an essential portion of the substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I.  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Moreover, the inventor or joint inventor should further note that claim 18 also recites the limitation, The compound as defined in claim 14, wherein… Y2 is… 3,3-difluoro-1-cyclopentyl-amino.  There is insufficient antecedent basis, in claim 14, for this limitation, with respect to the substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I.  According to claim 1, Y2 is not recited as 3,3-difluoro-1-cyclopentylamino, with respect to the substituted [1,2,4]triazolo-[3,4-a]phthalazines represented by the formula I.
Claim Objections, to overcome this section of the rejection.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 6-8, 10, 11 and 14 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Li, et al. in WO 17/097217.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The instant invention recites a substituted [1,2,4]triazolo[3,4-a]phthalazine represented by the formula I, shown to the left, where A = -a 6-membered heteroarylene containing 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of N, O, and S, wherein at most 1 of the heteroatoms is O or S; R1 = -C1-6 alkyl-OC3-6 heterocycloalkyl, and further wherein the 6-membered heteroarylene is optionally substituted by Rx; Y = -NY1Y2, wherein Y1 = -H and Y2 = -C1-6 alkyl; and Z = -a 5- or 6-membered, heteroaromatic ring containing 1, 2 or 3 heteroatoms independently selected from N, O, and S, as a modulator of -aminobutyric acid A (GABAA) receptor activity.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
	Li, et al. (WO 17/097217) teaches a substituted [1,2,4]triazolo[3,4-a]phthalazine represented by the formula I, shown to the right, where A = -pyridin-2-yl; at C-5, R1 = -CH2O(tetrahydropyran-2-yl); Y = -NY1Y2, wherein Y1 = -H and Y2 = -CH(CH3)2; and Z = -isoxazol-3-yl, as an intermediate in the synthesis of a modulator of -aminobutyric acid A (GABAA) receptor activity [p. 88, compound Df].

	Similarly, the inventor or joint inventor should further note that, although not explicitly discussed herein, this reference contains additional species that may anticipate the instantly recited substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I.  Consequently, any amendments to the claims and/or arguments formulated to overcome rejections rendered under 35 U.S.C. § 102 should address this reference as a whole and should not be limited to the species discussed or disclosed explicitly herein.
	Moreover, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable members.  The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping.  {see Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).  The claim language defined by a Markush grouping requires selection from a closed group consisting of the alternatively useable members (Id. at 1280, 67 USPQ2d at 1196).  {See MPEP § 2111.03, subsection II, for a discussion of consisting of in the context of Markush groupings}.

Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)}.
	The inventor or joint inventor should note that claims 1-6, 11, 14, 15 and 22 are rejected on the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.
	Similarly, the inventor or joint inventor should further note that a Markush grouping is proper if: (1) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and belong to the same recognized physical or chemical class or to the same art-recognized class, and (2) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a common use and are disclosed in the specification or known in the art to be functionally equivalent.  {See Supplementary Guidelines at 7166 and MPEP § 2117; and see MPEP § 2111.03 and MPEP § 2173.05(h) for discussions of when a Markush grouping may be indefinite under 35 U.S.C. § 112(b)}.
Markush grouping consisting of substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I is improper, since the substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I, as recited in claims 1 and 22, respectively, do not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
	Next, the inventor or joint inventor should further note that the rejection of the Markush claims under the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members will be maintained until (1) the Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) the inventor or joint inventor presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1).
	In accordance with the principles of compact prosecution, MPEP § 803.02, and MPEP § 2117, respectively, the examiner suggests the inventor or joint inventor amend the scope of the substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I to recite substituted [1,2,4]triazolo[3,4-a]phthalazines represented by the formula I, where A = -phenylene, a 5-membered heteroarylene, or a 6-membered heteroarylene; and Rx = -halogen, CN, C(O)OR1, OH, OC(O)R1, OR1, or R1, respectively, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624